DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This final office action is responsive to Applicants' amendment filed on 02/01/2022.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 9, 11-12, 14-18, 20 rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Grunow et al. (20170265316) in view of Levin (1370656)
environment [fig 1], the switch device comprising: 
an ignition protected housing [110]; 
a line-side terminal and a load-side terminal coupled to the ignition protected housing [input/output terminals of housing]; 
a bus structure [136 and 134] in the ignition protected housing and including at least one solid state switching element [234] operable in an arc-free manner to connect the load-side terminal to the line-side terminal and disconnect the load-side terminal from the line-side terminal [¶17-¶19]; 
an on/off input selector to change a state of the at least one solid state switching element [230];
 a controller monitoring a state of the on/off input selector [controller performing 506 in fig 5, also see ¶22 “software or firmware driven mechanism for providing the functions of an ATEX switch”], and responsive to a change in state of the on/off input selector the controller is configured to activate a safety lockout condition [i.e. lockout condition analogues to disabling device also called on/off condition] disabling the on/off input selector and preventing a further change in state of the on/off input selector [¶18 and ¶24];  
[fig 1 does not show additional explosion proof housing].
While Grunow teaches a switch device for an environment, Grunow does not explicitly mention the device is for an explosive environment comprising: an ignition protected housing.
Whereas Levin teaches a switch device for explosive environment comprising an ignition protected housing [a casing directed at protecting mechanical switches from an ignition page 1 of specs lines 85-105].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Grunow’s power device to include the teachings of Levin power device in order housing which ensures enough cooling through simple means and meet the requirement of explosion protection. 

Regarding claim 2. Grunow as modified teaches the switch device of claim 1, wherein the controller is further configured to confirm a change of state [i.e. controller indirectly controls 662] of the at least one solid state switching element, and provide user confirmation of the change of state of the at least one solid state switching element [¶25, discloses display].  

[implicit, 230 ¶20].
  
Regarding claim 4. Grunow as modified teaches the switch device of claim 3, wherein the on/off input selector is a mechanical toggle switch [i.e. ATEX switch toggles ON/OFF].   

Regarding claim 5. Grunow as modified teaches the switch device of claim 4, wherein the mechanical toggle switch is securable in the off position via a mechanical lock element [switch is understood to be locked until reset means are applied, i.e. reaching 512 to initiate 500, ¶24].  

Regarding claim 7. Grunow as modified teaches the switch device of claim 1, wherein the on/off input selector is incorporated in an electronic display [¶25].  

Regarding claim 9. Grunow as modified teaches the switch device of claim 1, further comprising a detector that senses a presence or absence of a mechanical lock element securing the safety lockout condition [implicit ¶22, indicates user can receive state of function of ATEX switch].  

[600 shows multiple components contributing to disabling feature].  

Regarding claim 12. Grunow as modified teaches the switch device of claim 11, wherein the multiple and different types of safety lockout components are operable in combination to effect a multi-step lockout procedure [steps shown in fig 5].  

Regarding claim 14. Grunow as modified teaches the switch device of claim 1, further comprising at least one mechanical switch [130] contact in the bus structure, and the ignition protected housing including a sealed internal [110 is sealed and encloses 130] enclosure containing the at least one mechanical switch contact, thereby precluding the at least one mechanical switch contact from being an ignition source in the explosive environment [i.e. Levin teaches a casing directed at protecting mechanical switches from an ignition].  

Regarding claim 15. Grunow as modified teaches the switch device of claim 1, wherein the at least one solid state switching element is encapsulated [solid state is enclosed in housing 110].  

Regarding claim 16. Grunow as modified teaches the switch device of claim 1, wherein the switch device is configured as a solid state overcurrent protection device [by entering safemode circuit is cutting current, thus protecting unwanted current flow].  

Regarding claim 17. Grunow as modified teaches the switch device of claim 1, wherein the switch device is configured as a hybrid overcurrent protection device [system includes mechanical and solid state switches].  

Regarding claim 18. Grunow as modified teaches the switch device of claim 1, wherein the ignition protected housing is electrically grounded [124].  

Regarding claim 20. Grunow as modified teaches the switch device of claim 1, wherein the ignition protected housing is chemically resistant in the explosive requirements [¶15].  


Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Grunow et al. in view of Levin and further in view of Dep (4404615)
Regarding claim 19. Grunow as modified teaches the switch device of claim 1.

Dep teaches wherein the housing exhibits anti- static properties [col 1 lines 55-65].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an enclosure with anti-static properties to enclose circuit’s components in order to reduce static that can cause damage to electrical components.


Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Grunow et al. in view of Levin and further in view of Filippenko et al. (20130062971)
Regarding claim 8. Grunow as modified teaches the switch device of claim 1.
However, Grunow as modified does not explicitly mention wherein the controller is configured to deactivate the safety lockout condition when a predetermined passcode is provided by a user. 
Filippenko teaches wherein the controller is configured to deactivate the safety lockout condition when a predetermined passcode is provided by a user [¶43]. 
[¶43].


Allowable Subject Matter
Claims 6, 13 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome.  


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 




/BRYAN R PEREZ/Examiner, Art Unit 2839